Citation Nr: 1610876	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel









INTRODUCTION

The Veteran had active service from June 1991 to December 1995, and from January 2001 to February 2006.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen a previously denied claim of service connection for PTSD.

In an April 2015 rating decision, the RO denied service connection for a depressive disorder, not otherwise specified.

The Veteran requested a hearing at the RO before a member of the Board in his March 2014 substantive appeal.  He was scheduled for a November 2015 Travel Board hearing.  Although the hearing notification letter was not returned by the United States Postal Service as undeliverable, the Veteran failed to appear at the scheduled hearing, and has not requested rescheduling of the hearing.  As there have been no further hearing requests, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.702 (2015).

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  A November 2010 rating decision denied service connection for PTSD.

2.  Evidence added to the record since the last final decision in November 2010 is new because the RO did not previously consider it, and is material because it relates to an unestablished fact.

3.  The probative evidence of record shows that a psychiatric disorder did not manifest during, or as a result of, military service.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2015).

2.  The criteria for reopening the previously denied claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the claim for entitlement to service connection for PTSD.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to this issue is harmless and will not be further discussed.

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the duty to notify the Veteran regarding his claim for a psychiatric disorder was satisfied by way of a letter dated July 2012.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's available service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The Board notes that the Veteran's service treatment records from his first period of active duty service, from June 1991 to December 1995, are unavailable.  In August 2009, the AOJ made a formal finding on the unavailability of service treatment records, and the Veteran was notified of the missing records that same month.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded a VA examination in July 2012.  The Board finds that this examination report is adequate because the examiner's findings and conclusions are based on a clinical evaluation, interview of the Veteran, and review of the Veteran's medical history and claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 484 (1993).


New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has held that when considering whether a claim presented is one to reopen a previously denied claim and thus requires new and material evidence or is a new claim, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110,117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for PTSD.

The Veteran originally filed a claim in September 2010 for entitlement to service connection for PTSD, which was denied in a November 2010 rating decision.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on November 19, 2010.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2010 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).

The November 2010 rating decision denied the Veteran's claim for PTSD on the basis that there was no evidence of a mental disorder in-service or post-service; and the Veteran did not identify any in-service stressors.  The evidence of record at the time of the November 2010 rating decision included the Veteran's service treatment records from his first period of service; VA treatment records dated from October 1998 through September 2009; and a November 2011 formal finding on a lack of information required to verify stressors in connection to the Veteran's PTSD claim.  The service records were negative for complaints, diagnosis or treatment of a psychiatric disorder.  The VA treatment records were also negative for a diagnosis of a psychiatric disorder.  In pertinent part, a screening for depression and PTSD was negative, and the DD-214 and personnel records did not reflect any combat service or awards indicative of combat.

Evidence associated with the Veteran's claim file after the denial in November 2010 includes a July 2012 VA examination report, and a March 2014 statement from the Veteran.  The July 2012 VA examination report shows that the Veteran was diagnosed with a depressive disorder.  PTSD was not diagnosed.  In the March 2014 statement from the Veteran, he stated that he attended anger and stress management classes while in service, that his conditions continued to worsen since separation, and that his PTSD is a direct result of his military service.

This evidence is new, as it did not exist at the time of the final disallowance in November 2010.  The VA examination report is material, as it relates to an unestablished fact necessary to substantiate the Veteran's claim, specifically a current disability.  Therefore, presuming the credibility of the evidence, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App 510, 513 (1992).

As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

Further, as the RO has already adjudicated the merits of the underlying claim for service connection (and given that VA has satisfied its duty to notify and assist the Veteran), the Board will proceed to do so as well.  See Hickson v. Shinseki, 23Vet. App. 394 (2010).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f);  see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is related to his military service.  Although the Veteran identified his claim as one for service connection for PTSD, the service connection issue must be construed more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

In regards to the Veteran's claim of service connection for PTSD, the Board must first determine whether the Veteran currently has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), which requires that a diagnosis of a mental disorder conform to the DSM.

The Veteran's service treatment records from his first period of service were negative for complaints, diagnosis or treatment of a psychiatric disorder.  The Veteran's DD-214 and personnel records did not reflect any combat service or awards indicative of combat.  VA treatment records dated October 1998 through July 2014 were also negative for a diagnosis of a psychiatric disorder.  More specifically, a June 2006 PTSD and depression screening was negative.  In November 2011, the AOJ issued a formal finding on a lack of information required to verify stressors in connection to the Veteran's PTSD claim.

In July 2012, the Veteran underwent a VA mental health examination.  Based on a review of her clinical examination of the Veteran, and a thorough review of the Veteran's file, the examiner concluded that the Veteran did not have a diagnosis of PTSD.  The examiner determined that the appropriate diagnosis was depressive disorder.  There is no other medical opinion of record.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran currently has a diagnosis of PTSD.

The Board acknowledges the Veteran's assertions that he currently has a diagnosis of PTSD. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of PTSD falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has currently diagnosed PTSD requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376   (2007).  Therefore, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed PTSD. 

Rather, the Board looks to the competent medical evidence of record, the July 2012 VA medical opinion.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, her knowledge and skill in analyzing the data, and her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the July 2012 VA examiner is a licensed clinical psychologist and possesses the necessary education, training, and expertise to provide a diagnosis.  Additionally, the VA examiner's diagnosis is shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's lay history.  The examiner has determined that the criteria for a diagnoisis of PTSD are not met.

The Board also finds that a preponderance of the evidence is against a finding that the Veteran's other psychiatric disorder, diagnosed in the July 2012 VA examination as a depressive disorder, is related to his service.

Although the July 2012 VA examiner diagnosed the Veteran with a depressive disorder, the examiner concluded that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In drawing this conclusion, the examiner noted that although the Veteran participated in stress and anger management courses during his service, "there is no evidence that a long-standing disorder has been continuously present since then."  Finally, the examiner reasoned that "there is no continuum of treatment that suggests that depressive symptoms present now are in any way related to military service."

The Board again finds the July 2012 VA examination to be most persuasive in determining what other psychiatric disorders the Veteran has and whether those disorders are related to his service.  Again, the Board notes that the July 2012 VA examiner reviewed the Veteran's claims file and medical history and conducted an examination of the Veteran before diagnosing the Veteran with a depressive disorder. 

The Board acknowledges the general assertion by the Veteran that his psychiatric disorder is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, determining the etiology of his current psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding nature and etiology of his current psychiatric disorder requires medical expertise that the Veteran has not demonstrated.  See, Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that his current psychiatric disability is related to service.

Lastly, there is no evidence of record that a psychosis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  As noted by the July 2012 examiner, depression and PTSD screens completed in 2006 and 2007 were negative.  Instead, the probative evidence of record shows that the Veteran was not diagnosed with any psychiatric disorder until the July 2012 diagnosis, nearly 10 years after discharge from service.

For all the foregoing reasons, the Board finds that the claim for service connection of an acquired psychiatric disorder, to include PTSD and depressive disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	
ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; the appeal is granted to this limited extent.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


